Citation Nr: 0931339	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for Peyronie's disease and erectile 
dysfunction with deformity.  

2.  Entitlement to service connection for anxiety disorder 
with depression to include as secondary to Peyronie's 
disease.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) as a result of service-
connected disability.

4.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs (ODVA)




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to March 
1965.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in December 2008.  This matter was 
initially on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   

In May 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The Board obtained an independent medical opinion by a 
urologist in August 2008 to address various medical questions 
involving the Veteran's 1151 claim.  The Veteran was provided 
a copy of the opinion and allowed opportunity for response 
pursuant to 38 C.F.R. § 20.903(a) (2008).  While the Board 
notes that it appears that the Veteran's accredited 
representative, ODVA, was not also provided with a copy of 
the independent medical opinion, ODVA was sent the June 2009 
supplemental statement of the case, which provided an 
adequate summary of the opinion and advised the Veteran and 
his representative that they had 30 days from the date of the 
letter to respond.  However, there was no response from ODVA.  
In light of the foregoing, the Board finds that there is no 
prejudice to the Veteran in proceeding with adjudication of 
this issue.       

The issues of: (1) entitlement to service connection for 
anxiety disorder with depression to include as secondary to 
Peyronie's disease; (2) entitlement to a TDIU; and (3) 
entitlement to service connection for hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's Peyronie's disease and erectile dysfunction 
with deformity was not caused or aggravated by the May 2001 
suprapubic prostatectomy and bladder diverticulectomy.


CONCLUSION OF LAW

The Veteran is not entitled under the law to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
Peyronie's disease and erectile dysfunction with deformity.  
38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.361, 3.800 (2008).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In correspondence dated in November 2004, the Veteran was 
advised of what the evidence must show to establish 
entitlement to compensation under 38 U.S.C. § 1151.  The RO 
also explained what information and evidence that he was to 
provide and what information and evidence that VA would 
provide or make reasonable attempts to obtain on his behalf 
in support of his claim.  While the November 2004 VCAA notice 
letter did not address the elements of degree of disability 
and effective date with respect to the Veteran's 1151 claim, 
such notice defect has been remedied.  The Veteran was 
advised of such notice elements in March 2006 correspondence 
and his claim was subsequently readjudicated in June 2006 
and, again, in June 2009.  
 
The Board further notes that the Veteran was provided with a 
copy of the rating decision, the statement of the case (SOC), 
and the supplemental statement of the case (SSOC), which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, VA treatment records 
relevant to the Veteran's 1151 claim have been obtained and 
are associated with the claims folder.  Also, a VA medical 
examination was afforded the Veteran and an opinion was 
obtained in June 2006.  An independent medical opinion was 
obtained in August 2008.  

The Board notes that the Veteran reportedly is in receipt of 
social security disability benefits.  VA has a duty to obtain 
Social Security Administration (SSA) records when they may be 
relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  However, as the Veteran has reported 
that he is in receipt of such benefits due to an unrelated 
cervical spine disability and has not alleged that any of his 
claimed disabilities, to include Peyronies disease and 
erectile dysfunction and deformity, has resulted in 
unemployability, the Board finds that they are not relevant 
to the claim and a remand to obtain the records is not 
necessary.     

The Board also notes that the Veteran appears to have 
requested, in his October 2008 letter, that VA contact the 
physician fellow who he believes negligently performed the 
surgery that caused his additional disability so that he may 
admit his wrongdoing.  However, the Board finds that such 
contact is not necessary.  As noted above, the relevant VA 
treatment records are already associated with the claims 
folder.  Additionally, the Veteran himself stated in the 
October 2008 letter that the VA physicians who participated 
in his surgery have previously declined to answer the 
questions about the surgery that were prepared by his 
representative pursuant to guidance obtained by the 
hospital's legal department.  Thus, a remand in order to 
contact the physician is unlikely to obtain any relevant 
information not already of record and would unnecessarily 
delay adjudication of the Veteran's claim.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran). 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been compliance with its prior remand with respect 
to the claim adjudicated herein.  Stegall v. West, 11 Vet. 
App. 268 (1998).   Accordingly, the Board will proceed with 
appellate review.  

Analysis

The Veteran essentially contends that he developed Peyronie's 
disease and erectile dysfunction and deformity due to injury 
to his penis and scrotal area during his May 2001 suprapubic 
prostatectomy and bladder diverticulectomy.  The Veteran has 
repeatedly asserted that such injury occurred when a VA 
fellow improperly performed a difficult catheter insertion 
during his surgery and/or otherwise negligently participated 
in his bladder diverticulum repair.  The Veteran also asserts 
that his erectile dysfunction prior to surgery was 
organically caused by his enlarged prostate; however, since 
the surgery, he believes that his erectile dysfunction with 
erectile deformity is caused (or worsened) by the negligence 
of VA.  

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§  3.361, 3.800 (2008).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

In the present case, the Veteran underwent a suprapubic 
prostatectomy with bladder diverticulectomy on May 25, 2001 
in order to treat symptomatology associated with his benign 
prostatic hyperplasia (BPH) and large bladder diverticulum.  
The operative progress note dated on the same day of the 
surgery reads that there were no complications noted.  The 
June 2001 discharge summary reveals that the Veteran was 
admitted to the hospital on the day of the surgery and was in 
stable condition after the procedure.  It is also noted that 
the Veteran had a Foley catheter placed during the surgery 
and because of the difficulty of placing it, the catheter was 
kept in during nearly the entire hospital course.  Prior to 
being discharged, the Veteran had his Foley catheter taken 
out as well as his "JP drain" and was able to urinate on 
his own, although he had frequent but small amounts voided.  

The first mention of Peyronie's disease is included in a July 
2001 treatment record, two months after surgery.  When the 
Veteran presented for follow-up status post suprapubic 
prostatectomy on July 25, 2001, he told his treating 
physician (Dr. N.D.) that he had no nocturia and excellent 
stream with no problems with urinary control.  The Veteran 
also reported that he was pleased that he was getting 
spontaneous erections.  However, the Veteran also expressed 
concern that he had noticed a new slight downward curvature 
of his penis.  [Notably, treatment records as early as 
October 2000 include reference to a history of erectile 
dysfunction; however, there is no reference to erectile 
deformity apparent prior to July 2001.]  Dr. N.D. assessed 
new onset Peyronie's disease, which may or may not be due to 
manipulation during surgery.  

Subsequent treatment records document the Veteran's treatment 
for Peyronie's disease and erectile dysfunction with 
deformity.  It is noted that the Veteran wrote in an October 
2008 statement that his penis was no longer curved but 
deformed and much smaller due to the plaques associated with 
his Peyronie's disease.      

Thus, in consideration of the foregoing, the Board notes that 
the competent evidence of record establishes that the Veteran 
developed Peyronie's disease, worsened erectile dysfunction, 
and an erectile deformity following the May 2001 VA surgery 
at issue.  However, the evidence does not further show that 
the Veteran's additional disability was caused or aggravated 
by the May 2001 surgery for reasons explained below.  
38 C.F.R. § 3.361(c)(1) (2008).

As noted above, the Board referred this case for an 
independent medical opinion by a urologist (Dr. S.E.) based 
on review of the claims folder in May 2008.  In his August 
2008 opinion, Dr. S.E. summarized the relevant clinical 
documentation contained in the record and wrote that was no 
apparent trauma to the Veteran's penis during the May 2001 
operation or during the post-operative course.  Dr. S.E. 
explained that the Peyronie's curvature did not appear to be 
due to the recent surgery explaining that the fact that it 
occurred soon after the surgery was coincidental.  Dr. S.E. 
also noted that the Veteran's erectile dysfunction was pre-
existing and, while it may have worsened due to the 
Peyronie's disease, such worsening was unrelated to the 
Veteran's surgery.  As Dr. S.E. provided a sound rationale in 
support of his conclusion based on his specialized medical 
expertise in the area of urologic disorders and review of the 
claims folder, the Board affords his opinion great probative 
value.

The Board recognizes that the June 2006 VA genitourinary 
examiner (S.R., ANP) reviewed the claims folder and 
alternatively concluded that it was as likely as not that the 
Veteran's Peyronies was a result of the attempt to 
catheterize him during the May 2001 surgery explaining that 
any manipulation of the penis during a procedure can cause 
Peyronies.  She also noted that the Veteran had erectile 
dysfunction prior to the surgery that required the use of 
Viagra but also wrote that erectile dysfunction was a 
frequent consequence of prostatectomies, which indicates that 
she also found that the Veteran's erectile dysfunction with 
deformity was related to the surgery.  However, the Board 
affords greater probative weight to Dr. S.E.'s opinion in 
resolving the medical question regarding whether the 
Veteran's claimed disabilities are related to the May 2001 
surgery because Dr. S.E. has a greater level of specialized 
expertise in the area of urologic disorders than the June 
2006 examiner.  [Moreover, the Board observes that the June 
2006 VA examiner concluded that there was no indication of 
negligence by VA in performing the May 2001 procedure, which 
ultimately would not support the award of 1151 compensation 
benefits despite her conclusion that the disabilities were 
caused by the surgery.]   

The Board also notes that the Veteran's treating physician, 
Dr. N.D., wrote in the July 2001 treatment record discussed 
above that the Veteran's new onset Peyronie's disease "may 
or may not" be due to manipulation during surgery.  However, 
the physician's statement is too speculative in nature to 
establish the necessary nexus relationship.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  

While the Veteran reported at the May 2007 Travel Board 
hearing that Dr. N.D. encouraged him to file an 1151 claim 
and indicated to the Veteran that the surgery at issue 
resulted in the additional disability claimed by the Veteran, 
there is no statement to that effect in the record.  The 
Veteran even admitted at the hearing that he was unable to 
obtain a statement to that effect from Dr. N.D. in writing as 
she had cited legal concerns.  Without a written statement by 
Dr. N.D. specifically linking the Veteran's claimed 
disabilities to the May 2001 surgery, particularly in light 
of the above written statement included in the record and 
found to be speculative, the Board affords the Veteran's 
statement little probative value as it, alone, is not 
sufficient to establish causation.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (finding that the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is too attenuated and inherently unreliable to constitute 
medical evidence).  Furthermore, the Board finds that the 
Veteran's lay statement is outweighed by Dr. S.E.'s expert 
medical opinion.

Moreover, the Board recognizes that the Veteran has 
repeatedly asserted that he currently suffers from Peyronie's 
disease and erectile dysfunction with deformity as a result 
of VA negligently or carelessly furnishing medical care or an 
event not reasonably foreseeable.  The Board also notes that 
the Veteran is considered competent and credible in his 
account of having experienced erectile deformity and worsened 
erectile dysfunction following the May 2001 surgery, 
particularly as such account is consistent with the record.  
However, the Veteran is not shown to have the requisite 
medical expertise to render a competent medical opinion 
regarding the etiology of his claimed disabilities.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his opinion 
is afforded no probative value with respect to the medical 
question of whether the May 2001 surgery caused Peyronie's 
disease and erectile deformity or aggravated pre-existing 
erectile dysfunction.  Moreover, as explained above, the 
competent medical evidence of record does not support the 
award of compensation benefits under the provisions of 
38 U.S.C.A. § 1151.   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim.  Therefore, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for Peyronie's disease and 
erectile dysfunction with deformity is not warranted.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for Peyronie's disease and erectile 
dysfunction with deformity is denied.  


REMAND

Although the Board regrets the additional delay, a careful 
review of the record reveals that this case must again be 
remanded for additional development and to ensure due 
process.  

In regard to the Veteran's claimed anxiety disorder, the 
Board notes that the Veteran has repeatedly asserted that his 
claimed disorder is secondary to his Peyronie's disease.  
However, the Board also observes that an October 2001 VA 
treatment record reveals that the Veteran had been followed 
by a non-VA psychiatrist (Dr. B.D.) for approximately 10 
years and had a history of anxiety and depression, which 
would indicate that an anxiety disorder manifested prior to 
the onset of Peyronie's disease.  Also, the Veteran mentioned 
to the June 2006 VA mental examiner that he was discharged 
from the military due to adjustment issues during service.  
Notably, service treatment records show that the Veteran was 
treated for behavioral and emotional problems in service and 
acknowledged having nervous trouble at separation.  
Furthermore, a February 2001 VA hospital discharge summary 
notes that the Veteran carried a diagnosis of general anxiety 
disorder and subsequent treatment records include diagnoses 
of an anxiety disorder.  Moreover, the June 2006 VA mental 
examination report includes diagnoses of cognitive disorder 
not otherwise specified with mild cognitive impairment and 
adjustment disorder.  

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  Based on the record, VA must consider whether service 
connection for the Veteran's claimed anxiety disorder is 
warranted on a direct basis.  Although it is noted that the 
RO has considered whether the Veteran is entitled to service 
connection on both a secondary and direct basis, the June 
2006 VA medical examiner only considered secondary service 
connection in rendering her opinion.  As such, the opinion is 
not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  Thus, a remand for a supplemental opinion addressing 
direct service connection is warranted.  

In regard to the Veteran's claimed hepatitis C, the Board 
notes that the Veteran asserted in his July 2006 VA Form 9 
that he believed that his hepatitis C resulted from either 
the air guns used for inoculations or from the tattoo he 
obtained during service.  The Board observes that the January 
2009 VA medical examiner considered the risk factor of the 
Veteran's in-service tattoo in rendering his opinion; 
however, the examiner did not address whether it was at least 
as likely as not that the air inoculation guns in service 
caused the Veteran's hepatitis C.  As such, the opinion is 
not adequate.  Barr, supra.  In light of the Veteran's 
assertion in the VA Form 9, a remand for a supplemental 
opinion that considers in-service inoculation by air gun as a 
hepatitis C risk factor is warranted.  

In regard to the TDIU claim, the Board notes that the issue 
is inextricably intertwined with the outcome of the 
aforementioned claims being remanded.  Thus, this issue must 
also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (stating that two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

Accordingly, the case is REMANDED for the following actions:

1.  Send correspondence to the Veteran 
asking him to provide the necessary 
information and authorization/release 
forms so that VA may obtain records from 
Dr. B.D. pertaining to non-VA psychiatric 
treatment received at his office.  (Please 
note that VA treatment records indicate 
that the Veteran received treatment from 
approximately 1989 to 1999 from Dr. B.D.).  
Also, advise the Veteran that he should 
provide such information and 
authorization/release for any other non-VA 
psychiatric treatment not already of 
record that he received from discharge to 
present.  The Veteran should additionally 
be advised that he may obtain the records 
himself and provide them to VA in support 
of his claim of service connection for an 
anxiety disorder.        

2.  If the necessary information and 
authorization/release forms requested in 
(1) are received, then request the 
treatment records and associate them with 
the claims folder.  If no records are 
available, such should be noted for the 
record.  

3.  After (1) and (2) have been 
accomplished, then forward the claims 
folder to the June 2006 VA mental 
disorders examiner (or another appropriate 
examiner if Dr. M.K.P. is not available) 
to obtain a supplemental opinion.  

Based on his or her review of the claims 
folder, the examiner is asked to provide 
an opinion on whether or not any 
psychiatric disability demonstrated by the 
Veteran since filing his claim on November 
12, 2004 is at least as likely as not 
(i.e., probability of 50 percent) related 
to his period of active military service 
to include any symptomatology shown 
therein.  (Please note that the Veteran 
demonstrated behavioral and psychological 
problems in service and acknowledged 
having nervous trouble at separation.)  

The examiner is asked to provide a 
thorough rationale for all opinions 
expressed.  

Please send the claims folder to the 
examiner for review.      

4.  Forward the claims folder to the 
January 2009 VA liver, gall bladder, and 
pancreas examiner (or another appropriate 
examiner if Dr. T.V. is not available) to 
obtain a supplemental opinion.  

Based on his or her review of the claims 
folder, the examiner is asked to provide 
an opinion on whether or not the Veteran's 
hepatitis C is at least as likely as not 
(i.e., probability of 50 percent) related 
to his claimed in-service risk factor of 
having received inoculation by air gun 
during military service.  (Please accept 
the Veteran's account of having received 
inoculation by air gun in service as 
fact.)  

The examiner is asked to provide a 
thorough rationale for all opinions 
expressed.  

Please send the claims folder to the 
examiner for review.

5.  After the above notification and 
development has been accomplished to the 
extent possible, the Veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this remand is to obtain additional 
development and ensure that due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.   The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


